—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered October 16, 1991, convicting him of attempted murder in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court properly denied suppression of a pre-Miranda statement he made to an officer while at the crime scene, in response to a question asked by the officer. The questioning by the officer did not constitute a custodial interrogation for which the administration of Miranda warnings was required (see, People v Huffman, 41 NY2d 29; People v DeJesus, 192 AD2d 546). Further, the defendant’s statements in the precinct house were voluntarily made after he was properly given Miranda warnings (see, People v Williams, 191 AD2d 526; People v Casiano, 123 AD2d 712).
Viewing the evidence adduced at trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s intent to cause the death of the victim beyond a reasonable doubt (see, Penal Law § 125.25; People v Piermont, 180 AD2d 830; People v Milea, 112 AD2d 1011). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Under the totality of circumstances, it cannot be said that the defendant was denied his constitutional right to meaningful representation by counsel (see, People v Baldi, 54 NY2d 137).
*689The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). His remaining contentions are either unpreserved for appellate review or without merit. Sullivan, J. P., Miller, Joy and Friedmann, JJ., concur.